Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 102 over Carapelli ‘190, Applicant submits that Carapelli ‘190 does not teach the PIN pad storing and sending tokens which the display processor then uses to identify corresponding payment display data. Examiner respectfully disagrees. 
Carapelli ‘190 teaches a controller of a PIN pad (0071, 0079) storing in a secure memory “...display data [that] may include instructions related to initiating the fueling process...” (0053). Furthermore, paragraphs 0044-0045 and 0066 teach encryption of sensitive payment information (such as display data) at the PIN pad controller and this display data is then securely transmitted (i.e. as “electronic tokens” (0075, 0079, 0083)) from the controller of the PIN pad to a “dumb” display for displaying payment display data (0071, 0079). Therefore, Carapelli teaches “said PIN pad further storing a plurality of electronic tokens corresponding to payment display data (0044-0045, 0053, 0066, 0071, 0075, 0079, 0083); and said PIN pad device being operative to transmit said electronic tokens to said display processor, said display processor utilizing said electronic tokens to identify specific payment display data, said display processor configured to cause the specific payment display data to be rendered on said display (0044-0045, 0066, 0069-0072, 0075, 0079, 0083).”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carapelli (US 2013/0103190; hereinafter Carapelli ‘190).
Regarding claim 1, Carapelli ‘190 teaches: A fuel dispenser comprising:
fuel flow piping having a hollow structure that produces a flow path from a source of fuel toward a fueling nozzle (Fig. 2, 0030, 0034);
fuel handling components disposed along said fuel flow piping (Fig. 2, 0030, 0034);
control electronics in operative communication with said fluid handling components (Fig. 2, 0030, 0034);
and a payment system including a PIN pad, a display processor having an associated memory, and a display, said PIN pad in communication with said display processor and said display processor being in communication with said display (Fig. 2, Fig. 3B, Fig. 6, 0031-0033, 0035, 0071-0072, 0079, 0083);
said PIN pad further storing a plurality of electronic tokens corresponding to payment display data (0044-0045, 0053, 0066, 0071, 0075, 0079, 0083);
and said PIN pad being operative to transmit said electronic tokens to said display processor, said display processor utilizing said electronic tokens to identify specific payment 
Regarding claim 2, Carapelli ‘190 teaches: A fuel dispenser as set forth in claim 1, wherein said payment system includes a card reader in communication with the PIN pad (0031-0033).
Regarding claim 3, Carapelli ‘190 teaches: A fuel dispenser as set forth in claim 2, wherein said PIN pad executes a secure payment application (0079).
Regarding claim 4, Carapelli ‘190 teaches: A fuel dispenser as set forth in claim 3, wherein said PIN pad communicates with one of a dispenser hub and a point of sale (POS) system external to the fuel dispenser (0037, 0039).
Regarding claim 5, Carapelli ‘190 teaches: A fuel dispenser as set forth in claim 1, wherein said electronic tokens are cryptographically unique (0044-0045, 0066).
Regarding claim 6, Carapelli ‘190 teaches: A fuel dispenser as set forth in claim 5, wherein said display processor is configured to retrieve encrypted display data (0044-0045, 0066, 0072).
Regarding claim 7, Carapelli ‘190 teaches: A fuel dispenser as set forth in claim 5, wherein the display processor is configured to enter a payment mode during which said display processor receives said electronic tokens, said display processor displaying nonpayment information on said display when not in the payment mode (0069, 0099-0103, 0114).
Regarding claim 12, Carapelli ‘190 teaches: A fuel dispenser as set forth in claim 1, wherein said payment display data comprises transaction related prompts and messages on the display (0079).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carapelli ‘190 in view of Carapelli et al. (US 2014/0089174; hereinafter Carapelli ‘174).
Regarding claim 9, Carapelli ‘190 teaches: All the limitations of claim 5.
Carapelli ‘190 does not teach: wherein the display processor is one core of a multi-core processor having at least two processor cores on a single semiconductor die.
However, in the same field of endeavor, Carapelli ‘174 teaches: wherein the display processor is one core of a multi-core processor having at least two processor cores on a single semiconductor die (0023, 0075-0076).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 5 disclosed by Carapelli ‘190 by including a multi-core processor as disclosed by Carapelli ‘174. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 11, Carapelli ‘190 in view of Carapelli ‘174 teaches all the limitations of claim 9. Carapelli ‘174 further discloses: wherein said multi-core processor has at least four of said processor cores (0023, 0075-0076).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685